NUMBER  13-01-542-CR
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 

CORPUS CHRISTI
 

 

IN RE: JOHN ROBERT LEE
 

 
On Petition for Writ of Mandamus

 

 
OPINION AND ORDER
 
Before Chief
Justice Valdez and Justices Hinojosa and Rodriguez 
Opinion
and Order Per Curiam
 
          In accordance with the Texas Court of
Criminal Appeals opinion, Bañales v. Ct. of
App. for the Thirteenth Jud. Dist., No. 74,307, slip op. at 3, 2002 Tex.
Crim. App. LEXIS 108, at *5 (May 22, 2002) (orig. proceeding), we withdraw our
opinion and order issued in this case on February 28, 2002, and deny relator’s
petition for writ of mandamus.  See Tex.
R. App. P. 52.8(a).
                                                                             PER
CURIAM
 
 
Publish.
Tex. R.
App. P. 47.3.
 
Opinion and order delivered and
filed
this 29th day of May, 2002.